 


114 HR 1381 IH: Transparency in Government Act of 2015
U.S. House of Representatives
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1381 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2015 
Mr. Quigley (for himself, Ms. Sinema, and Ms. Speier) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on Rules, House Administration, the Judiciary, Ethics, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Ethics in Government Act of 1978, the Rules of the House of Representatives, the Lobbying Disclosure Act of 1995, and the Federal Funding Accountability and Transparency Act of 2006 to improve access to information in the legislative and executive branches of the Government, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Transparency in Government Act of 2015. 2.Table of contentsThe table of contents is as follows: 
 
Sec. 1. Short title. 
Sec. 2. Table of contents. 
Title I—Improving Access to Information about Members of Congress and congressional offices 
Sec. 101. Greater disclosure and electronic filing of personal financial information. 
Sec. 102. Greater disclosure of travel reports. 
Sec. 103. Greater disclosure of gift reports. 
Sec. 104. Greater disclosure of earmarks. 
Sec. 105. Online posting of disbursements from Members’ Representational Allowance. 
Sec. 106. GAO study and report on effects of written requests by Members of Congress for funding of projects. 
Title II—Enhancing Public Access to the Work of Congressional Committees, Legislation, and Votes 
Sec. 201. Increased transparency of committee work. 
Sec. 202. Increased transparency of committee schedules through the Clerk. 
Sec. 203. Increased transparency of recorded votes. 
Sec. 204. Electronic format. 
Sec. 205. Congressional data task force. 
Sec. 206. Use of data standards by congressional support offices. 
Title III—Enhancing Public Access to Congressional Research Service 
Sec. 301. Short title; findings. 
Sec. 302. Availability of certain Congressional Research Service information. 
Sec. 303. Other methods of public access. 
Sec. 304. Definitions. 
Sec. 305. Effective date. 
Title IV—Lobbying Disclosure 
Sec. 401. Short title. 
Sec. 402. Modifications to enforcement. 
Sec. 403. Definition of lobbyist. 
Sec. 404. Expedited online registration of lobbyists; expansion of registrants. 
Sec. 405. Disclosure of political contributions. 
Sec. 406. Identification numbers for lobbyists. 
Sec. 407. Ethics training for lobbyists. 
Sec. 408. Estimates based on tax reporting system. 
Sec. 409. Effective date. 
Title V—Transparency in Federal contracting 
Sec. 501. Improving application programming interface and website data elements. 
Sec. 502. Improving data quality. 
Sec. 503. Requirements relating to reporting of award data. 
Sec. 504. Recipient performance transparency. 
Sec. 505. Improvement of Federal Awardee Performance and Integrity Information System Database. 
Sec. 506. Federal contractor compliance. 
Sec. 507. Improving access to information disclosed on lobbying activities. 
Title VI—Executive Branch Transparency 
Sec. 601. Requirement for disclosure of Federal sponsorship of all Federal advertising or other communications. 
Sec. 602. Improving access to influential executive branch official’s visitor access records. 
Sec. 603. Improving access to budget justifications by the Office of Management and Budget. 
Sec. 604. Improving rulemaking disclosure for the Office of Information and Regulatory Affairs. 
Sec. 605. Improving E-filing data collection and distribution for non-profits. 
Sec. 606. Improving ease of online access to registration information from agents of foreign principals. 
Sec. 607. Agency defined. 
Sec. 608. Government-Wide entity identifier. 
Title VII—Strengthening the Freedom of Information Act 
Sec. 701. Digital access to completed responses to the Freedom of Information Act. 
Sec. 702. Explanation required for creation of exemption in the Freedom of Information Act. 
Sec. 703. FOIAonline for agencies. 
Sec. 704. Agency defined. 
Title VIII—Improving transparency within the judicial system 
Sec. 801. Televising Supreme Court proceedings. 
Sec. 802. Audio recording of Supreme Court proceedings. 
Sec. 803. Availability on the Internet of financial disclosure reports of judicial officers. 
Sec. 804. GAO audit of PACER. 
Title IX—Enforcement 
Sec. 901. Audits by the Government Accountability Office.  
IImproving Access to Information about Members of Congress and congressional offices 
101.Greater disclosure and electronic filing of personal financial information 
(a)Additional financial disclosure requirements 
(1)Section 102(a)(1)(B) of the Ethics in Government Act of 1978 (5 U.S.C. App. 102(a)(1)(B)) is amended in clause (iv) by striking $15,000 and inserting $25,000 and by striking clauses (v) through (ix) and inserting the following new clauses:  (v)greater than $25,000 but not more than $100,000, rounded to the nearest $10,000, 
(vi)greater than $100,000 but not more than $1,000,000, rounded to the nearest $100,000, or (vii)greater than $1,000,000, rounded to the nearest $1,000,000.. 
(2)Section 102(d)(1) of such Act (5 U.S.C. App. 102(d)(1)) is amended by striking (3), (4), (5), and (8) and inserting (5) and (8). (3)Section 102(d) of such Act (5 U.S.C. App. 102(d)) is amended by redesignating paragraph (2) as paragraph (3) and by inserting after paragraph (1) the following new paragraph: 
 
(3)The categories for reporting the amount or value of the items covered in paragraphs (3) or (4) of subsection (a) are as follows: (A)Not more than $15,000. 
(B)Greater than $15,000 but not more than $25,000. (C)Greater than $25,000 but not more than $100,000, rounded to the nearest $10,000. 
(D)Greater than $100,000 but not more than $1,000,000, rounded to the nearest $100,000. (E)Greater than $1,000,000, rounded to the nearest $1,000,000.. 
(b)More frequent disclosure of financial transactions involving large sums of money 
(1)Section 101 of such Act (5 U.S.C. App. 101) is amended by adding at the end the following new subsection:  (j)In addition to any other report required to be filed by a Member of Congress or officer or employee of the Congress, each such individual is required to file a quarterly report on April 30, July 30, October 30, and January 30 of each year covering the preceding calendar quarter if that individual (or the spouse or any dependent child of that individual) purchased, sold, or exchanged any property described in subsection (a)(5) valued at not less than $250,000 during that calendar quarter. For any such transaction of not less than $250,000, such report shall contain all of the information required under subsection (a)(5).. 
(2) 
(A)Clause 1 of rule XXVI of the Rules of the House of Representatives is amended by inserting (a) after 1. and by adding at the end the following new paragraphs:   (b)If any report is filed with the Clerk for a calendar quarter pursuant to section 101(i) of the Ethics in Government Act of 1978, the Clerk shall compile all such reports sent to the Clerk by Members and have them printed as a House document, which shall be made available to the public, as soon as practicable. 
(c)Each individual required to file a report with the Clerk under title I under the Ethics in Government Act of 1978 shall file and maintain such report in electronic form.. (B)Comparable language to be added by the Senate. 
(c)Availability on the Internet of reports filed under this title with the Clerk of the House or the Secretary of the SenateSection 103 of the Ethics in Government Act of 1978 (5 U.S.C. App. 103) is amended by adding at the end the following new subsection:  (m)The Clerk of the House of Representatives and the Secretary of the Senate shall each make available any report filed with them under this title (whether the report is filed in paper or electronic form) within 48 hours of the applicable submission deadline on the website of the Clerk or the Secretary, as applicable, in a searchable, sortable, downloadable, machine-readable format.. 
(d)Effective dateThe amendments made by this section shall apply to reports filed for calendar years or calendar quarters beginning after the date of enactment of this Act. 102.Greater disclosure of travel reports (a)Foreign travelClause 8(b)(3) of rule X of the Rules of the House of Representatives is amended by adding at the end the following new sentence: Within 48 hours after any such report is filed with the chair of a committee, the chair shall post the report on the Internet site of the committee in a searchable, sortable, downloadable, machine-readable format.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to travel commencing after the date of enactment of this Act. 103.Greater disclosure of gift reports (a)Requiring Clerk of the House To Post Reports on Internet Not Later Than 48 Hours After Receipt (1)Clause 5(b)(5) of rule XXV of the Rules of the House of Representatives is amended— 
(A)by striking shall make available and inserting shall post on the public Internet site of the Clerk and otherwise make available; and (B)by striking as possible and inserting the following: as possible, but in no event later than 48 hours,. 
(2)Comparable language to be added by the Senate. (b)Effective DateThe amendment made by subsection (a) shall apply with respect to reports filed on or after the date of the adoption of this resolution. 
104.Greater disclosure of earmarks 
(a)Electronic disclosure by Members 
(1)Rule XXIII of the Rules of the House of Representatives is amended by redesignating clause 18 as clause 19 and by inserting after clause 17 the following:  18.A Member, Delegate, or Resident Commissioner who requests a congressional earmark, a limited tax benefit, or a limited tariff benefit shall, within 24 hours after making such request— 
(1)post on his or her public website for the remainder of the Congress the following— (A)the name and address of the intended recipient; 
(B)whether the intended recipient is a for-profit or not-for-profit entity; (C)the requested amount (only in the case of congressional earmarks); and  
(D)an explanation of the request, including the purpose, and why it is a valuable use of taxpayer funds; (2)electronically submit to the committee of subject-matter jurisdiction the webpage address where such information is posted; 
(3)identify each request as having been submitted to the committee of subject-matter jurisdiction; and (4)display on the homepage of such website a hypertext link that contains the words Earmarks, Appropriations Requests, Limited Tax Benefits, or Limited Tariff Benefits and that directs to such webpage address, and maintain that link for at least 30 calendar days after the last such request is made during the Congress.. 
(2)The last sentence of clause 16 of rule XXIII of the Rules of the House of Representatives is amended by striking and clause 17 and inserting , clause 17, and clause 18. (b)Electronic disclosure by committeesRule XI of the Rules of the House of Representatives is amended by adding at the end the following new clause:  
 

Earmark disclosure websites(s) 
(1)Any committee that accepts any request of a Member, Delegate, or Resident Commissioner for a congressional earmark, a limited tax benefit, or a limited tariff benefit shall maintain a public website with an earmark disclosure webpage that contains the following for each such request— (A)the bill name; 
(B)the name, State, and district of that individual; (C)the name and address of the intended recipient; 
(D)whether the intended recipient is a for-profit or not-for-profit entity; (E)the requested amount (only in the case of congressional earmarks);  
(F)a brief description; and (G)the applicable department or agency of the Government, and the account or program (if provided to the committee in the request);and is in a downloadable format that is searchable and sortable by such characteristics. 
(2)Any written statement received by a committee under clause 17(a) of rule XXIII shall be posted on the earmark disclosure webpage of the committee. (3)The earmark disclosure webpage of a committee shall list the names of any Member, Delegate, and Resident Commissioner who requests a congressional earmark, a limited tax benefit, or a limited tariff benefit and link directly to their webpage addresses referred to in clause 18(2) of rule XXIII. 
(4)The earmark disclosure webpage of a committee shall post the information required under subparagraphs (1) through (3) within one week of receipt, and shall maintain that information on that webpage for the remainder of the Congress. (5)For purposes of this paragraph, the terms congressional earmark, limited tax benefit, and limited tariff benefit shall have the meaning given them in clause 9 of rule XXI.. 
(c)Point of orderClause 9 of rule XXI of the Rules of the House of Representatives is amended by redesignating paragraphs (e), (f), and (g) as paragraphs (f), (g), and (h), respectively, and by inserting after paragraph (d) the following:   (e)It shall not be in order to consider any bill or joint resolution, or an amendment thereto or conference report thereon, that carries a congressional earmark, limited tax benefit, or limited tariff benefit for which a Member, Delegate, or Resident Commissioner failed to comply with any applicable requirement of clause 18 of rule XXIII. . 
(d)Effective dateThe amendments made by this section shall apply to requests for congressional earmarks, limited tax benefits, and limited tariff benefits made after the date this resolution is agreed to. (e)Centralized database for earmarks, limited tax benefits, and limited tariff benefits (1)The Clerk of the House of Representatives, the Secretary of the Senate, and the chairs of the Committee on Appropriations of the House of Representatives and the Senate shall collaborate to create one centralized database where all requests for earmark, limited tax benefits, and limited tariff benefits are available on the Internet in a searchable, sortable, downloadable format to the public. The data available to the public for each earmark should include— 
(A)an identification of the bill into which the earmark is to be inserted; (B)the name, State, and district of the Member of Congress requesting the earmark; 
(C)the name and address of the intended recipient; (D)whether the intended recipient is a for-profit or not-for-profit entity; 
(E)the requested amount (only in the case of congressional earmarks); (F)a brief description of the earmark; and 
(G)the applicable department or agency of the Government, and the account or program (if provided to the committee in the request). (2)The centralized database for earmarks referred to in paragraph (1) shall be implemented within six months after the date of enactment of this Act. 
105.Online posting of disbursements from Members’ Representational Allowance 
(a)Requiring Posting 
(1)In generalWith respect to each session of a Congress (beginning with the second session of the One Hundred Thirteenth Congress)— (A)the Chief Administrative Officer of the House of Representatives shall post on the official public Internet site of the House of Representatives a machine-readable statement showing each disbursement made from the Members’ Representational Allowance during that session, and include as part of the statement hyperlinks to information on the amount of such disbursements which are attributable to each specific Member of the House of Representatives; and 
(B)except as provided in paragraph (2), each Member of the House of Representatives shall include on the Member’s official public Internet site a hyperlink to the information provided on the House of Representatives site under subparagraph (A) with respect to the disbursements made by the Member. (2)Exception for former MembersParagraph (1)(B) does not apply to any individual who is not a Member of the House of Representatives at the time the Chief Administrative Officer posts the statement described in paragraph (1)(A). 
(b)Source of InformationThe information provided on the House of Representatives site under subsection (a)(1) shall be based on the reports of disbursements for the operations of the House of Representatives which are submitted by the Chief Administrative Officer under section 106 of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 104b). (c)Deadlines (1)Chief Administrative OfficerThe Chief Administrative Officer shall post the information required under subsection (a)(1) with respect to a session of Congress not later than 30 days after the publication of the final report of disbursements for the operations of the House of Representatives (as described in subsection (b)) for that session. 
(2)MembersEach Member of the House of Representatives shall meet the requirements of subsection (a)(2) not later than 5 days after the Chief Administrative Officer posts the information required under subsection (a)(1) with respect to a session of Congress. (d)Member DefinedIn this section, a Member of the House of Representatives includes a Delegate or Resident Commissioner to the Congress. 
106.GAO study and report on effects of written requests by Members of Congress for funding of projects 
(a)StudyThe Comptroller General shall conduct a study of the effect of written requests to carry out and provide funding for projects and activities which are submitted to offices of the executive branch by Members of Congress on the decisions made by such offices regarding the funding of those projects and activities. (b)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report on the study conducted under subsection (a). 
IIEnhancing Public Access to the Work of Congressional Committees, Legislation, and Votes 
201.Increased transparency of committee work 
(a)In the House of RepresentativesClause 1 of rule XI of the Rules of the House of Representatives is amended by adding at the end the following new paragraph:  (e) (1)Each committee shall post on its Internet website the public hearings and markup schedules of the committee and each of its subcommittees at the same time that information is made available to members of the committee. 
(2)For each hearing and markup for which information is posted under subparagraph (1), the committee shall post on its Internet website within 45 days the following: the topic, related legislation, testimony of witnesses, opening statements of the chair and ranking minority member, transcripts, and audio and video recordings. (3)Within 24 hours after a committee or subcommittee orders any bill or resolution to be reported, the committee or subcommittee, as applicable, shall post on its Internet website all amendments that were agreed to, except for technical and conforming changes authorized by the committee or subcommittee.. 
(b)In the SenateComparable language to be added by the Senate. 202.Increased transparency of committee schedules through the ClerkClause 2 of rule II of the Rules of the House of Representatives is amended by adding at the end the following new paragraph: 
 
(l)The House Committees shall provide to the Clerk, in a structured data format, a complete list of all public hearing and markup schedules of committees and subcommittees as soon as publically available; and the Clerk shall post this information on its Web site, including links to committee websites.. 203.Increased transparency of recorded votes (a)Additional duties of the Clerk of the House and the Secretary of the SenateThe Clerk of the House of Representatives and the Secretary of the Senate shall post on the public Internet site of the Office of the Clerk or of the Secretary, respectively, a record, organized by the name of each Member or Senator, in a structured data format, of the recorded votes of that Member or Senator, including the roll, date, issue, question, result, and title or description of the vote, and any cost estimate of the Congressional Budget Office related to the vote. 
(b)Web linkEach Member shall provide a link to the Clerk of the House of Representatives of a list of recorded votes from that Member’s website, and each Senator shall provide a link to the Secretary of the Senate of a list of recorded votes from that Senator’s website. (c)DefinitionAs used in this section, the term Member means a Representative in Congress, a delegate to Congress, or the Resident Commissioner from Puerto Rico. 
(d)Effective dateThis section shall apply to recorded votes occurring after the date of enactment of this Act. 204.Electronic format (a)In generalChapter 2 of title 1 of the United States Code is amended by adding, after section 107, the following new section: 
 
107a.Electronic formatTo the extent practicable, all bills, resolutions, orders, and votes shall be created, exchanged, and published in searchable electronic formats, consistent with data standards recommended by such advisory bodies as Congress may establish.. (b)Conforming amendmentThe table of sections at the beginning of chapter 2 of title 1 of the United States Code is amended by adding after the item relating to section 107 the following new item: 
 
 
107a. Electronic format.. 
205.Congressional data task force 
(a)EstablishmentThe Clerk of the House and the Secretary of the Senate shall establish an advisory Congressional Data Task Force to recommend data standards for the creation, exchange, and publication of congressional information. (b)CompositionThe Congressional Data Task Force shall be composed of staff representatives of the Clerk of the House, the Secretary of the Senate, the Library of Congress, the Congressional Research Service, the Government Publishing Office, the Center for Legislative Archives, such other congressional offices and agencies may be necessary, and representatives of the public. 
(c)Data standardsAll data standards recommended by the Congressional Data Task Force shall be nonproprietary and machine-readable. (d)ScopeThe Congressional Data Task Force shall recommend data standards for congressional information, including all bills, amendments, Acts, reports, committee hearing/meeting notices, the United States Code, and other legislative documents and records. 
206.Use of data standards by congressional support officesAll congressional support offices shall, to the extent practicable, use the data standards recommended by the Congressional Data Task Force for the congressional information that they create, exchange, and/or publish. IIIEnhancing Public Access to Congressional Research Service 301.Short title; findings (a)Short TitleThis title may be cited as the Public Access to Congressional Research Service Reports Resolution of 2015 or the Congressional Research Service Electronic Accessibility Resolution of 2015. 
(b)FindingsCongress finds the following: (1)The Congressional Research Service, a special reference unit within the Library of Congress, offers invaluable research and analysis to Members of Congress on all current and emerging issues of national policy. 
(2)The Congressional Research Service staff of approximately 700 employees, including lawyers, economists, reference librarians, and social, natural, and physical scientists, are governed by requirements for accuracy, objectivity, balance, and nonpartisanship. (3)The Congressional Research Service has a responsibility to ensure that Members of Congress have available the best possible information and analysis on which to base the policy decisions the American people have elected them to make. 
(4)It is often burdensome, difficult, and time-consuming for citizens to obtain access to objective and nonpartisan policy analysis on issues affecting their interests. (5)It will enhance our democracy to provide citizens with access to unbiased and accurate CRS documents on legislation and other critical issues before Congress. 
(6)Allowing public access to CRS will empower citizens and enable Members of Congress to become even more effective representatives of the public’s concerns and goals. 302.Availability of certain Congressional Research Service information (a)Establishment and Maintenance of Database of information (1)In generalThe Clerk of the House of Representatives, in consultation with the Director of the Congressional Research Service, shall establish and maintain a centralized, searchable, bulk downloadable, electronic database consisting of— 
(A)all of the information described in paragraph (2) that is available to Members, officers, employees, and offices of the House of Representatives through the Congressional Research Service website; and (B)in accordance with subsection (b), an index of the information described in subparagraph (A).  
(2)Information describedThe information described in this paragraph is as follows: (A)Congressional Research Service Issue Briefs. 
(B)Congressional Research Service Reports.  (C)Congressional Research Service Authorization of Appropriations Products and Appropriations Products. 
(D)Materials intended or available for general congressional distribution that are the same or substantially similar in content to CRS Reports, Issue Briefs, and Appropriations Products. (3)Specific information for materials includedWith respect to each issue brief, product, or report included in the database under this subsection, the Clerk shall include— 
(A)the name and identification number; (B)the dates of initial release and updates (if any); and 
(C)the Congressional Research Service division or divisions that were responsible for its production. (4)UpdatesThe Clerk, in consultation with the Director, shall ensure that the information in the database under this subsection is updated automatically and electronically to reflect the availability of new information and updates to existing information described in paragraph (2). 
(5)Initial informationThe initial establishment of the database under this subsection shall include all of the contents described in paragraph (1) as of the date on which this resolution is agreed to. (b)Index of database informationIn addition to the database under subsection (a), the Clerk, in consultation with the Director, shall establish and maintain contemporaneously a website containing a searchable, sortable index of all of the information in the database in both human-readable and machine-readable formats (such as XML) that includes for each issue brief, product, or report in the database— 
(1)the name and identification number; (2)the dates of initial release and updates (if any); and 
(3)the Congressional Research Service division or divisions that were responsible for its production. (c)Limitations (1)Confidential informationSubsections (a) and (b) do not apply to— 
(A)any information that is confidential, as determined by— (i)the Director, or 
(ii)the head of a Federal department or agency that provided the information to the Congressional Research Service; or (B)any document that— 
(i)is the product of a confidential research request made by a Member, officer, employee, or office of the House of Representatives; (ii)has not been distributed to any individual or office other than the individual or office making the request; and 
(iii)is not intended for distribution to any person other than the individual or office making the request. (2)Redaction and revisionIn carrying out this section, the Clerk, on the basis of information provided by the Director, may— 
(A)remove from the information included in the database (including from the issue brief, product, or report itself) the name and contact information regarding an employee of the Congressional Research Service; (B)remove from the information included in the database (including from the issue brief, product, or report itself) any material for which the Director determines that including the information on the database may infringe the copyright of a work protected under title 17, United States Code; and 
(C)make any changes in the information included in the database (including from the issue brief, product, or report itself) that the Director determines necessary to ensure that the information is accurate and current, except that if the Clerk makes any such change with respect to any material in the database, the Clerk shall indicate in the database (with such notation as the Clerk considers appropriate) that more current information is available with respect to the material than the information provided in the database. (3)Method of redactionThe Clerk shall carry out any redaction under paragraph (2)(C) in a manner which removes the least amount of material necessary to carry out the purposes of the redaction. 
(4)Assistance from director for automatic redactionThe Clerk shall consult with the Director to ensure the availability and implementation of such technology as may be necessary to facilitate the automatic redaction of information under this subsection. (d)Furnishing of necessary informationThe Clerk shall consult with the Director to ensure that the Clerk is provided with all of the information necessary to carry out this section in such format as the Clerk considers appropriate. 
303.Other methods of public access 
(a)Access Through Websites of Members and CommitteesEach official public website of a Member of the House of Representatives, a committee of the House of Representatives, or a joint committee of the Congress shall permit members of the public to use the website to obtain the information contained in the database established under section 302, in the same manner and to the same extent as Members, officers, employees, and offices of the House of Representatives may obtain such information through the Congressional Research Service website. (b)RegulationsSubsection (a) shall be carried out in accordance with regulations promulgated by the Committee on House Administration of the House of Representatives. 
304.DefinitionsIn this title— (1)the term Clerk means the Clerk of the House of Representatives; 
(2)the term Director means the Director of the Congressional Research Service; and (3)the term Member of the House of Representatives includes a Delegate or Resident Commissioner to the Congress. 
305.Effective dateThis title shall take effect upon the expiration of the 6-month period which begins on the date of the enactment of this Act, without regard to whether the regulations described in section 303(b) or any other regulations have been promulgated prior to the expiration of such period. IVLobbying Disclosure 401.Short titleThis title may be cited as the Lobbyist Disclosure Enhancement Act.  
402.Modifications to enforcement 
(a)Lobbying Disclosure Act Task Force 
(1)EstablishmentThe Attorney General shall establish the Lobbying Disclosure Act Enforcement Task Force (in this subsection referred to as the Task Force). (2)FunctionsThe Task Force— 
(A)shall have primary responsibility for investigating and prosecuting each case referred to the Attorney General under section 6(a)(8) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(a)(8)); (B)shall collect and disseminate information with respect to the enforcement of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.); 
(C)shall audit, at a minimum on an annual basis, and as frequently as deemed necessary by the Task Force, the extent of compliance or noncompliance with the requirements of the Lobbying Disclosure Act of 1995 by lobbyists, lobbying firms, and registrants under that Act through a random sampling of lobbying registrations and reports filed under that Act during each calendar year; and (D)shall establish, publicize, and operate a toll-free telephone number to serve as a hotline for members of the public to report noncompliance with lobbyist disclosure requirements under the Lobbying Disclosure Act of 1995, and shall develop a mechanism to allow members of the public to report such noncompliance online. 
(b)Referral of cases to the Attorney GeneralSection 6(a) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(a)) is amended— (1)in paragraph (8), by striking United States Attorney for the District of Columbia and inserting Attorney General; and 
(2)in paragraph (11), by striking United States Attorney for the District of Columbia and inserting Attorney General. (c)Recommendations for improved enforcementThe Attorney General may make recommendations to Congress with respect to— 
(1)the enforcement of and compliance with the Lobbying Disclosure Act of 1995; and (2)the need for resources available for the enhanced enforcement of the Lobbying Disclosure Act of 1995. 
(d)Information in enforcement reportsSection 6(b)(1) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(b)(1)) is amended by striking by case and all that follows through public record and inserting by case and name of the individual lobbyists or lobbying firms involved, any sentences imposed. 403.Definition of lobbyistSection 3(10) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602(10)) is amended by striking , other than an individual and all that follows through period.  
404.Expedited online registration of lobbyists; expansion of registrantsSection 4(a) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603(a)) is amended— (1)in paragraph (1)— 
(A)by striking 45 days and inserting 10 days; (B)by striking , or on the first business day after such 45th day if such 45th day is not a business day, and inserting , or on the first business day occurring after such 10th day if such 10th day does not occur on a business day,; and 
(C)by inserting online after shall register; and (2)in paragraph (2)— 
(A)by striking Any organization and inserting the following:   (A)In generalSubject to subparagraph (B), any organization; and 
(B)by adding at the end the following:  (B)Threshold for certain organizationsIn the case of an organization whose employees who are lobbyists engage in lobbying activities only on behalf of the organization, the organization is required to register under this subsection only if the lobbying activities of each such employee includes or is expected to include more than one lobbying contact..  
405.Disclosure of political contributionsSection 5(d)(1) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(d)(1)) is amended— (1)in the matter preceding subparagraph (A), by striking 30 days after and all that follows through 30th day is not and inserting 20 days after the end of the quarterly period beginning on the first day of January, April, July, and October of each year, or on the first business day after such 20th day if such 20th day is not; and 
(2)by striking semiannual period each place it appears and inserting quarterly period. 406.Identification numbers for lobbyistsSection 6(a)(3) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(a)(3)) is amended— 
(1)by striking and at the end of subparagraph (A); (2)by adding and after the semicolon the end of subparagraph (B); and 
(3)by adding after subparagraph (B) the following:  (C)a system that assigns an identification number for each lobbyist for whom a registration or report is filed under this Act;. 
407.Ethics training for lobbyists 
(a)Required ethics trainingAny individual who is a lobbyist registered or required to register under section 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) shall— (1)complete ethics training described in subsection (b)— 
(A)not later than 6 months after the individual is first employed or retained for services that include one or more lobbying contacts; and (B)at least once in each 5-year period during which the individual is registered or required to register under section 4; and 
(2)submit to the Clerk of the House of Representatives and the Secretary of the Senate certification of the training completed under paragraph (1). (b)Qualified trainingThe Ethics Committee of the House of Representatives and the Select Committee on Ethics of the Senate shall jointly— 
(1)determine the curriculum and certification requirements for the ethics training for individuals described in subsection (a); (2)approve those educational institutions, professional associations, or other persons who are qualified to provide such ethics training; 
(3)determine the maximum fee that may be charged for the ethics training; and (4)provide oversight of the ethics training program established under this section in order to determine the quality of instruction in, and the administration of, the training program. 
(c)Responsibilities of Clerk and SecretaryThe Clerk of the House of Representatives and the Secretary of the Senate shall— (1)collect and review for completion and accuracy the certifications of ethics training submitted under subsection (a)(2); and 
(2)post on the websites of the Clerk and the Secretary, with respect to each individual required to complete ethics training under this section— (A)whether the individual has complied with such requirement; and 
(B)the certifications submitted by the individual under subsection (a)(2). 408.Estimates based on tax reporting systemSection 15 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1610) is repealed. 
409.Effective date 
(a)Section 402Section 402 and the amendments made by that section take effect upon the expiration of the 90-day period beginning on the date of the enactment of this Act. (b)Sections 403, 404, and 405The amendments made by sections 403, 404, and 405 shall take effect on the first day of the first quarterly period described in section 5(a) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604(a)) that begins after the end of the 90-day period beginning on the date of the enactment of this Act. 
(c)Section 406The amendments made by section 406 shall apply to any registration or report that is filed under section 4 or 5 of the Lobbying Disclosure Act of 1995— (1)on or after the 90th day after the date of the enactment of this Act; or 
(2)before such 90th day, if such registration or report is, as of such 90th day, being retained under section 6(a)(5) of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1605(a)(5)). (d)Section 407 (1)In generalSection 407 shall take effect upon the expiration of the 1-year period beginning on the date of the enactment of this Act. 
(2)Current lobbyistsIn the case of individuals who are registered under section 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603) as of the effective date under paragraph (1), the ethics training required under section 407(a)(1) shall be completed not later than the end of the 6-month period beginning on the effective date under paragraph (1) of this subsection, in lieu of the date specified in section 407(a)(1).  VTransparency in Federal contracting 501.Improving application programming interface and website data elements (a)In generalSection 2 of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note) is amended— 
(1)in subsection (a)— (A)in paragraph (2)(A)(ii), by striking and delivery orders and inserting lease agreements and assignments, and delivery orders;  
(B)in paragraph (3)— (i)in subparagraph (C), by striking and after the semicolon;  
(ii)in subparagraph (D), by striking the period and inserting ; and; and (iii)by adding at the end the following new subparagraph: 
 
(E)programmatically search and access all data in a serialized machine readable format (such as XML) via a web-services application programming interface.; and  (C)by inserting after paragraph (3) the following new paragraph: 
 
(4)Congressionally directed spending itemThe term congressionally directed spending item means a provision or report language included primarily at the request of a Member of Congress providing, authorizing, or recommending a specific amount of discretionary budget authority, credit authority, or other spending authority for a contract, loan, loan guarantee, grant, loan authority, or other expenditure with or to an entity, or targeted to a specific State, locality, or congressional district, other than through a statutory or administrative formula-driven or competitive award process.; and (2)in subsection (b)(1)— 
(A)in subparagraph (F), by striking the period at the end and inserting semicolon;  (B)by redesignating subparagraph (G) as subparagraph (J); and 
(C)by inserting after subparagraph (F) the following new subparagraphs:  (G)to the extent possible, the Federal agency, including the bureau, office, or subdivision, that authorized the Federal award;  
(H)after January 1, 2016, for all contracts, subcontracts, purchase orders, task orders, lease agreements and assignments, and delivery orders— (i)information about the extent of competition in making the award, including the number of bids or proposals determined to be responsive during the competitive process, and if the award was not competed, the legal authority and specific rationale for making the award without full and open competition; 
(ii)the full amount of money that is awarded under a contract or, in the case of lease agreements or assignments, the amount paid to the Government, and the full amount of any options to expand or extend under a contract; (iii)the amount of the profit incentive, such as award fees; 
(iv)the type of contract, such as fixed price, cost plus pricing, labor hour contracts, and time and materials contracts; (v)a permanent link to the original solicitation or notice and the solicitation ID; 
(vi)an indication if the contract is the result of legislative mandates, set-asides, preference program requirements, or other criteria, and whether the contract is multi-year, consolidated, or performance based; and (vii)an indication if the contract is a congressionally directed spending item;  
(I)after January 1, 2016, for all grants, subgrants, loans, awards, cooperative agreements, and other forms of financial assistance, an indication if the funding is a congressionally directed spending item; and. (b)Effective dateExcept as otherwise provided, the amendments made by subsection (a) shall be implemented not later than 6 months after the date of the enactment of this Act. 
502.Improving data quality 
(a)In generalThe Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note), as amended by section 501, is further amended by adding at the end the following:  5.Improving data quality (a)Inspector General data auditEach Inspector General shall annually audit for the previous fiscal year the data used on the website created by this Act for the relevant Federal agency of the Inspector General, in compliance with generally accepted Government auditing standards, and submit a report on such audit to the Director of the Office of Management and Budget that includes at least the following: 
(1)A review of data used for the website to verify accuracy of the data and assess the process used for improving data quality. (2)A review of a statistically representative sample of Federal awards to determine whether Federal agencies have appropriate measures in place to review data submissions under this Act for accuracy and completeness. 
(3)An identification and report on new standards that Inspector General recommends for implementation by agencies to improve data quality.  (b)OMB reportNot later than April 1 of each year, the Director of the Office of Management and Budget shall make each report submitted under subsection (a) for the previous fiscal year available to the public, including a review of the findings of the audit and recommendations to improve data quality, through the website created by this Act.. 
503.Requirements relating to reporting of award data 
(a)Revision of guidanceThe Director of the Office of Management and Budget shall revise the Office’s guidance to Federal agencies on reporting Federal awards to clarify— (1)the requirement that award titles describe the award’s purpose; and  
(2)requirements for validating and documenting agency award data submitted by Federal agencies. (b)Inclusion of city informationThe Director of the Office of Management and Budget shall include information on the city where work is performed in the Office’s public reporting of the completeness of agency data submissions. 
504.Recipient performance transparency 
(a)In generalThe Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note), as amended by sections 501 and 502, is further amended by adding at the end the following:  6.Recipient performance transparency and past performanceThe Director of the Office of Management and Budget shall ensure that the unique identifier required in section 2(b)(1)(E) that is used to link information about the entity receiving the award on the searchable website is also used to link information about that entity on the Federal Awardee Performance Integrity Information System.. 
(b)Effective dateThe amendment made by subsection (a) shall be implemented not later than June 30, 2015. 505.Improvement of Federal Awardee Performance and Integrity Information System Database (a)Requirement To include in database 10 years of information on certain persons awarded Federal contracts or grantsSection 872 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4555) is amended in subsection (c) by striking 5-year and inserting 10-year. 
(b)Requirement To include information in database regarding certain judgments and settlementsSection 872 of such Act is further amended in subsection (c)(1) by adding at the end the following new subparagraphs:   (E)In an administrative proceeding, any administrative judgment that does not contain an explicit finding or acknowledgment of fault. 
(F)In a civil proceeding, any settlement that does not contain an explicit finding or acknowledgment of fault.. 506.Federal contractor compliance (a)Self-Reporting requirementSubsection (f) of section 2313 of title 41, United States Code, is amended to read as follows: 
 
(f)Self-Reporting requirement 
(1)Contracts in excess of simplified acquisition thresholdNo funds appropriated or otherwise made available by any Act may be used for any Federal contract for the procurement of property or services in excess of the simplified acquisition threshold unless the contractor has first made the certifications set forth in section 52.209–5 of the Federal Acquisition Regulation. (2)Contracts in excess of $500,000No funds appropriated or otherwise made available by any Act may be used for any Federal contract for the procurement of property or services in excess of $500,000 unless the contractor— 
(A)certifies that the contractor has submitted to the Administrator the information required under subsection (c) and that such information is current as of the date of such certification; or (B)certifies that the contractor has cumulative active Federal contracts and grants with a total value of less than $10,000,000.. 
(b)Periodic inspection or review of contract filesSection 2313(e)(2) of such title is amended by adding at the end the following new subparagraph:  (C)Periodic inspection or reviewThe Inspector General of each Federal agency shall periodically— 
(i)conduct an inspection or review of the contract files required under subparagraph (B) to determine if the agency is providing appropriate consideration of the information included in the database created pursuant to subsection (c); and (ii)submit a report containing the results of the inspection or review conducted under clause (i) to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives.. 
(c)Annual reportThe Comptroller General of the United States shall annually submit a report to the appropriate congressional committees describing the extent to which suspended or debarred contractors on the Excluded Parties List System— (1)are identified as having received Federal contracts on USAspending.gov; or 
(2)were granted waivers from Federal agencies from suspension or debarment for purposes of entering into Federal contracts. 507.Improving access to information disclosed on lobbying activities (a)Information filed with the Administrator of General ServicesSection 1352(b) of title 31, United States Code, is amended— 
(1)in paragraph (1), by striking file with that agency and inserting file electronically with the Administrator of General Services; and  (2)by adding at the end the following new paragraph: 
 
(7)Database requiredThe Administrator of General Services shall establish and maintain an online database that is made available to the relevant agency and accessible by the public that contains information disclosed pursuant to this subsection that is searchable, sortable, machine readable, and downloadable.. (b)Deadline for databaseNot later than 180 days after the date of the enactment of this Act, the Administrator of General Services shall establish the database required by paragraph (7) of section 1352(b) of title 31, United States Code, as added by subsection (a). 
VIExecutive Branch Transparency 
601.Requirement for disclosure of Federal sponsorship of all Federal advertising or other communications 
(a)RequirementExcept as provided for in subsection (b), each advertisement or other communication paid for by an agency, either directly or through a contract awarded by the agency, shall include a prominent notice informing the target audience that the advertisement or other communication is paid for by that agency. (b)ExceptionsThe requirement in subsection (a) shall not apply to an advertisement or other communication— 
(1)that is 200 characters or less; or (2)that is distributed through a short message service. 
(c)Advertisement or other communications definedIn this section, the term advertisement or other communication includes—  (1)an advertisement disseminated in any form, including print or by any electronic means; and 
(2)a communication by an individual in any form, including speech, print, or by any electronic means. 602.Improving access to influential executive branch official’s visitor access records (a)Disclosure of White House visitor access recordsNot later than 30 days after the date of the enactment of this Act, and monthly thereafter, the President shall disclose to the public all White House visitor access records for the previous month that are redacted in accordance with subsection (c).  
(b)Disclosure of agency visitor access recordsNot later than 30 days after the date of the enactment of this Act, and monthly thereafter, the head of each agency shall disclose to the public all visitor access records for the previous month for such agency head that are redacted in accordance with subsection (c). (c)Information not disclosedThe President under subsection (a), and the head of the relevant agency under subsection (b), as the case may be, may determine to not disclose the following information pursuant to this section: 
(1)Any information— (A)that implicates personal privacy or law enforcement concerns (such as date of birth, social security number, and contact phone number); 
(B)that implicates the personal safety of White House staff (including daily arrival and departure); or (C)whose release would so threaten national security interests that it outweighs a strong presumption in favor of the public’s interest in disclosure. 
(2)For a non-renewable period of up to a year, any information related to purely personal guests of the first and second families), but only if the executive branch’s interest in protecting an unfettered consultation conducted in secret strongly outweighs the public’s interest in an accountable Government free of corruption and political influence. (3)Any information related to a small group of particularly sensitive meetings (such as visits of potential Supreme Court nominees). 
603.Improving access to budget justifications by the Office of Management and Budget 
(a)In generalBeginning with the budget for fiscal year 2017, not later than 24 hours after the date on which the President submits the budget under section 1105 of title 31, United States Code, the Director of the Office of Management and Budget shall make all budget justifications available online in a searchable, sortable, machine readable, and downloadable format and any electronic version of the budget shall provide a link to each budget justification by the Office of Management and Budget. (b)DefinitionAs used in this section, the term budget justifications refers to the documents an agency submits to the Committees on Appropriations of the House of Representatives and Senate in support of its budget request. The Office of Management and Budget prescribes justification materials, which typically explain changes between the current appropriations and the amounts requested for the next fiscal year and may be referred to in the budget submission of the President under section 1105(a) of title 31, United States Code. 
604.Improving rulemaking disclosure for the Office of Information and Regulatory Affairs 
(a)Inclusion in the rulemaking docket of documents and communications related to the implementation of centralized regulatory reviewAs soon as practicable, and not later than 15 days after the conclusion of centralized regulatory review for a draft proposed or draft final rule, the Administrator of the Office of Information and Regulatory Affairs shall include in the rulemaking docket the following: (1)A copy of the draft proposed or draft final rule and supporting analyses submitted to the Office of Information and Regulatory Affairs for review. 
(2)A copy of the draft proposed or draft final rule that incorporates substantive changes, if any, made to the rule as part of implementing centralized regulatory review. (3)A document describing in a complete, clear, and simple manner all substantive changes made by the Office of Information and Regulatory Affairs to the draft proposed or draft final rule submitted by the agency to Office for review. 
(4)A copy of all documents and written communications (including all electronic mail and electronic mail file attachments), and a summary of all oral communications (including phone calls, phone conferences, and meetings), exchanged as part of the implementation of the centralized regulatory review between or among any of the following: (A)The agency responsible for the rule.  
(B)The Office of Information and Regulatory Affairs.  (C)Any other office or entity within the Executive Office of the President.  
(D)An agency that is not the agency responsible for the rule. (E)An individual who is not employed by— 
(i)the executive branch of the Federal Government; or (ii)an agency that is not the agency responsible for the rule.  
(b)DefinitionsIn this section: (1)Centralized regulatory reviewThe term centralized regulatory review means the institutional process of Presidential oversight of individual agency rules governed by Executive Order 12866 (58 Fed. Reg. 51735; relating to regulatory planning and review), or any successor to such Executive order. 
(2)RuleThe term rule has the meaning given that term in section 551 of title 5, United States Code. (c)Rule of constructionNothing in this section shall be construed to preempt or displace the disclosure requirements under any other provision of law affecting administrative procedure, if such requirements are not inconsistent with the requirements of this section.  
605.Improving E-filing data collection and distribution for non-profits 
(a)Mandatory electronic filingSection 6033 of the Internal Revenue Code of 1986 is amended by redesignating subsection (n) as subsection (o) and by inserting after subsection (m) the following new subsection:  (n)Mandatory electronic filingAny organization required to file a return under this section shall file such return in electronic form, using a nonproprietary machine-readable data format.. 
(b)Inspection of electronically filed annual returnsSubsection (b) of section 6104 of such Code is amended by adding at the end the following: Any annual return required to be filed electronically under section 6033(n) shall be made available by the Secretary to the public, in a nonproprietary machine-readable data format, in a database that is searchable, sortable, and downloadable.. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
606.Improving ease of online access to registration information from agents of foreign principals 
(a)Improving Online AccessSection 6(d)(1) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 616(d)(1)) is amended by striking in a searchable, sortable, and downloadable manner and inserting in a format which is directly searchable, sortable, downloadable, and machine-readable. (b)Effective DateThe amendment made by subsection (a) shall take effect upon the expiration of the 30-day period which begins on the date of the enactment of this Act. 
607.Agency definedIn this title (except for section 608), the term agency has the meaning given that term under section 551 of title 5, United States Code. 608.Government-Wide entity identifier (a)DefinitionAs used in this section, the term agency has the meaning given the term Executive agency under section 105 of title 5, United States Code. 
(b)Requirement for all agencies To use a government-Wide entity identifier 
(1)Each agency shall, to the extent practicable, require all private sector entities from which it regularly collects reports, filings, forms, disclosures or other regularized information to obtain a unique entity identifier. (2)The unique entity identifier required under this section shall allow private sector entities to be identified uniquely across all Federal regulatory, procurement, assistance, and other reporting regimes. 
(c)Publication of information categorized using government-Wide entity identifierEach agency shall, to the extent practicable, publish all public regulatory, procurement, assistance, and other reported information categorized using the unique entity identifier required under this section. (d)GovernanceThe unique entity identifier required under this section shall be based on the global entity identifier issued by— 
(1)utilities endorsed by the Regulatory Oversight Committee, whose charter was set forth by the Finance Ministers and Central Bank Governors of the Group of Twenty and the Financial Stability Board; or (2)utilities endorsed or otherwise governed by the Global LEI Foundation so long as that Foundation remains recognized by the Regulatory Oversight Committee or any successor global public oversight body. 
VIIStrengthening the Freedom of Information Act 
701.Digital access to completed responses to the Freedom of Information Act 
(a)Requirement 
(1)Database of completed FOIA requestsEach agency shall make available all materials contained in the agency’s completed response to a request under section 552 of title 5, United States Code (in this section referred to as a FOIA request) in a structured database or in a searchable, sortable, downloadable, machine-readable database within 2 months after the date the FOIA request was completed. (2)Electronic formatAll information is presumed to be available in an electronic format as described in paragraph (1) unless the agency demonstrates that excessive cost would place an undue burden on the agency.  
(b)Public availabilityAll information included in the agency’s completed response to a FOIA request shall be made available to the public electronically and without cost through each agency’s website. 702.Explanation required for creation of exemption in the Freedom of Information ActSection 552(b)(3)(B) of title 5, United States Code, is amended by inserting with an explanation for the exemption after specifically cites to this paragraph.  
703.FOIAonline for agenciesNot later than 180 days after the date of the enactment of this Act, the head of each agency shall use FOIAonline to log, track, and publish all requests received under section 552 of title 5, United States Code. 704.Agency definedIn this title, the term agency has the meaning given that term under section 551 of title 5, United States Code. 
VIIIImproving transparency within the judicial system 
801.Televising Supreme Court proceedings 
(a)In generalChapter 45 of title 28, United States Code, is amended by adding at the end the following:  678.Televising Supreme Court proceedingsThe Supreme Court shall permit television coverage of all open sessions of the Court unless the Court decides, by a vote of the majority of justices, that allowing such coverage in a particular case would constitute a violation of the due process rights of one or more of the parties before the Court..  
(b)Clerical amendmentThe chapter analysis for chapter 45 of title 28, United States Code, is amended by adding at the end the following:   678. Televising Supreme Court proceedings..  802.Audio recording of Supreme Court proceedingsThe Chief Justice of the United States shall ensure that the audio of an oral argument before the Supreme Court of the United States is recorded and is made publicly available on the Internet website of the Supreme Court at the same time that it is recorded.  
803.Availability on the Internet of financial disclosure reports of judicial officersSection 103 of the Ethics in Government Act of 1978 (5 U.S.C. App. 103), as amended by this Act, is further amended by inserting at the end the following:   (n)The Judicial Conference shall make available any report filed with it under this title by a judicial officer within 48 hours of the applicable submission deadline on the website of the Judicial Conference in a searchable, sortable, downloadable, machine-readable format. . 
804.GAO audit of PACERNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct an audit of the public access to court electronic records system maintained by the Administrative Office of the United States Courts, and shall submit to Congress, the Administrative Office of the United States Courts, and any other appropriate Federal agency or office, a report that contains the results of the audit, along with any recommendations for improving the public access to court electronic records system.  IXEnforcement 901.Audits by the Government Accountability Office (a)Audit requirementThe Comptroller General shall conduct annual audits of the implementation of the provisions in this Act, and shall submit annually to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the results of the audits.  
(b)Matters covered by auditsAudits conducted under this section shall address whether the congressional and executive branch data that is required to be provided to the public through the Internet is each of the following: (1)CompleteMade available, except for data that is subject to privacy, security, or privilege exemptions. 
(2)PrimaryCollected at the source, with the highest possible level of granularity, not in aggregate or modified forms. (3)TimelyMade available as quickly as necessary to preserve the value of the data. 
(4)AccessibleAvailable to the widest range of users for the widest range of purposes. (5)Machine processableReasonably structured to allow automated processing. 
(6)Non-discriminatoryAvailable to anyone, with no registration requirement. (7)Non-proprietaryAvailable in a format over which no entity has exclusive control. 
(8)License-freeNot subject to any copyright, patent, trademark, or trade secret regulation (with reasonable privacy, security, and privilege restrictions). (c)Current standardsAudits conducted under this section shall also address whether the data provided to the public under this Act is produced and maintained using current standards for data publication. 
 
